                Case 3:19-cv-05257-JD Document
                Case 3:19-cv-05257-JD Document 51
                                               75 Filed
                                                  Filed 09/11/19
                                                        09/24/19 Page
                                                                 Page 1
                                                                      1 of
                                                                        of 2
                                                                           1



 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                    )
     PG&E&25325$7,21and                            )   Case No: _______________D
                                                                   3:19-cv-05257-J
 4   PACIFIC*$6 (/(&75,&&203$1<                   )
                                                      )   APPLICATION FOR
 5                                                    )   ADMISSION OF ATTORNEY
                                                      )   PRO HAC VICE
 6                                                    )   (CIVIL LOCAL RULE 11-3)
                                                      )
 7                                                    )
                                     DHEWRUV
                                                      )
 8
         I, Michael S. Palmieri                   , an active member in good standing of the bar of
 9    New York                     , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: The Baupost Group, L.L.C.                    in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Debra I. Grassgreen                     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                                LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      7 Times Square                                       150 California Street, 15th Floor
14    New York, NY 10036-6516                              San Francisco, CA 94111
       MY TELEPHONE # OF RECORD:                            LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (212) 833-1100                                       (415) 263-7000
       MY EMAIL ADDRESS OF RECORD:                          LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    mpalmieri@fklaw.com                                  dgrassgreen@pszjlaw.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 4811980      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated:                                                         Michael S. Palmieri
22                                                                                APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Michael S. Palmieri                          is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication       with,
                                                                      ication wi
                                                                              with
                                                                                 th, lo
                                                                                 th  local co-counsel
27   designated in the application will constitute notice to the party..

28   Dated: September 24, 2019
                                                            UNITED STATES
                                                                    TA
                                                                     ATE
                                                                      TES
                                                                        S DISTRIC  xxxxxxxxxxJUDGE
                                                                          DISTRICT/MAGISTRATE

     PRO HAC VICE APPLICATION & ORDER                                                                   October 2012
